UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4959



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSE RAMIRO MORENO-SERAFIN, a/k/a Jose Ramiro-
Moreno, a/k/a Jose Moreno,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:03-cr-00048-3)


Submitted:   September 26, 2007           Decided:   October 18, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric J. Foster, LAW OFFICE OF RICK FOSTER, Asheville, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Jonathan Vogel, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jose Ramiro Moreno-Serafin pled guilty to conspiracy to

possess   with   intent     to   distribute     cocaine,   marijuana,   and

methamphetamine,    conspiracy    to   import   cocaine,   marijuana,   and

methamphetamine, and conspiracy to commit money laundering.             The

district court sentenced him to 120 months’ imprisonment.               On

appeal, Moreno-Serafin asserts that his speedy trial rights were

violated when the district court continued the case for more than

eighteen months, and that the district court abused its discretion

by denying his motion to withdraw his guilty plea.              We affirm

Moreno-Serafin’s conviction and sentence.

          Following his guilty plea, a presentence investigation

report was prepared, making a recommendation as to Moreno-Serafin’s

sentencing.      Moreno-Serafin then moved to withdraw his plea,

asserting that he did not understand the plea and the consequences

of pleading guilty.       In support of this assertion, he noted that

during the Fed. R. Crim. P. 11 hearing, Moreno-Serafin expressed

that he did not want to plead guilty to the three charges that

counsel stated he would.         Moreno-Serafin was concerned that he

would be subject to a twenty-five year sentence.           Defense counsel

explained to the court that Moreno-Serafin asked him to schedule a

change of plea hearing, that his sentencing exposure in the ten-to-

twelve-year range had been explained to Moreno-Serafin, and that

counsel had explained to Moreno-Serafin the possibility of a


                                   - 2 -
sentence        reduction   under          the    safety-valve    provision    of     the

guidelines. The court and counsel explained to Moreno-Serafin that

he would not be sentenced to ten years on each count, but rather

that the two charges, drug conspiracy and conspiracy to import

drugs, would be consolidated for sentencing, and that any sentence

on   the    money      laundering      conspiracy        charge    would   likely     run

concurrently; therefore, he would not be subject to a twenty-five

year sentence, as he feared.                     After this explanation, Moreno-

Serafin stated that he understood and that he wished to plead

guilty to the three counts.

                The court then explained the charges and the possible

penalties, ascertained that Moreno-Serafin was aware of his trial

rights, and asked if Moreno-Serafin was admitting that he was

guilty     of    the    three    charges.            Moreno-Serafin     replied:    “For

conspiracy,        yes.”        The    court       clarified     that   Moreno-Serafin

understood and was admitting his guilt of conspiracy to possess

with intent to distribute drugs, conspiracy to import drugs into

the United States, and conspiracy to launder money. Moreno-Serafin

answered in the affirmative.

                Moreno-Serafin’s counsel also asserts that Moreno-Serafin

lacked     an    understanding        of    the    consequences    of   his   plea,    as

demonstrated by his response to the court’s inquiry as to whether

anyone made him any promise of a lesser sentence to induce his

guilty plea.       Moreno-Serafin responded, “The attorney.”                  The court


                                             - 3 -
inquired whether that promise was the “possibility of a safety

valve lesser sentence” and Moreno-Serafin then asked, “What’s a

safety valve?”    The court responded by asking Moreno-Serafin to

describe any promise of leniency that had been made to him.

Moreno-Serafin responded, “He simply told me that he would try to

help me [get the best sentence.]” After further inquiry of Moreno-

Serafin and counsel, the court accepted the guilty plea, finding

that it was knowingly and voluntarily entered.

           We find no abuse of discretion by the district court in

denying Moreno-Serafin’s motion to withdraw the plea.            United

States v. Wilson, 81 F.3d 1300, 1305 (4th Cir. 1996) (providing

standard); United States v. Moore, 931 F.2d 245, 248 (4th Cir.

1991); see United States v. Puckett, 61 F.3d 1092, 1099 (4th Cir.

1995) (holding that the key factor is whether the plea hearing was

properly conducted).     We have carefully scrutinized the Fed. R.

Crim. P. 11 colloquy and find no error by the district court in

determining that the plea was knowingly and voluntarily entered.

See United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992)

(holding that a properly conducted Rule 11 proceeding “raise[s] a

strong presumption that the plea is final and binding”).        Thus, we

affirm the district court’s denial of Moreno-Serafin’s motion to

withdraw his plea.

           A   valid   guilty   plea   waives   all   non-jurisdictional

defects.   Tollett v. Henderson, 411 U.S. 258, 267 (1973); United


                                  - 4 -
States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993).         The right to

a speedy trial under the Speedy Trial Act is non-jurisdictional.

See Washington v. Sobina, 475 F.3d 162, 166 (3d Cir. 2007) (citing

cases); United States v. Bell, 966 F.2d 914, 915 (5th Cir. 1992).

Thus, by knowingly and voluntarily pleading guilty, Moreno-Serafin

waived his right to claim a Speedy Trial Act violation.

           Moreno-Serafin contends that these cases are contrary to

the Supreme Court’s dictate in United States v. Broce, 488 U.S. 563

(1989),   in   which   the   Court   explained   the   exceptions   to   the

principle that a guilty plea waives non-jurisdictional claims.

Specifically, the Supreme Court held that when “the defendant’s

right [is] ‘the right not to be haled into court at all upon the

[ ] charge,’ then ‘[t]he very initiation of proceedings against him

[operates] to deny him due process of law.’” Id. at 574-75 (quoting

Blackledge v. Perry, 417 U.S. 21, 30-31 (1974)).             However, the

cases to which this exception applied concerned claims of double

jeopardy violations, not violations of the right to a speedy trial.

See Broce, 488 U.S. at 574-75 (citing Blackledge, 417 U.S. at 30-

31; Menna v. New York, 423 U.S. 61, 62 & n.2 (1975)).

           As stated above, the right to a speedy trial is a non-

jurisdictional claim that may be waived and indeed is waived by an

unconditional guilty plea, such as that entered by Moreno-Serafin.

Thus, we need not resolve Moreno-Serafin’s speedy trial issue.




                                     - 5 -
          In conclusion, we affirm Moreno-Serafin’s conviction. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 6 -